Citation Nr: 1610715	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  97-03 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating (evaluation) in excess of 10 percent for the Veteran's service-connected lumbosacral strain (back disability) from September 23, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel






INTRODUCTION

The Veteran had active duty service from May 1988 to May 1993.

This matter was previously before the Board of Veterans' Appeals (Board) from an August 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  

In May 2004, the Board made a determination on the Veteran's claim for a compensable rating for a lumbar strain from June 1, 1993 to September 26, 1994 and a rating in excess of 10 percent from September 26, 1994.  In light of a change in the regulations governing the Veteran's claim during pendency of the appeal, the Board remanded the Veteran's claim to be analyzed under the revised criteria for lumbosacral strains for the period from September 23, 2002 to the present.  

The case was subsequently returned to the Board in April 2006, at which time the Board remanded for additional development.  The Board remanded the matter again in July 2009 for an appropriate medical examination.  The matter has been properly returned to the Board for appellate consideration, and the Board finds that there has been substantial compliance with the July 2009 remand directives; thus, no further action is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. For the period beginning September 23, 2002, the Veteran's lumbar strain has been manifested by pain and flexion to 70 degrees. 

2. The Veteran does not have a diagnosis of intervertebral disc syndrome. 





CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for lumbosacral strain, from September 23, 2002 to the present, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292, 5295 (2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Upon receipt of a complete or substantially complete application, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claim.          38 C.F.R. § 3.159(b).

The Board finds that the VCAA notice requirements have been satisfied regarding the Veteran's claim.  In May 2004, in compliance with the May 2004 Board remand, the RO mailed the Veteran a letter that outlined the evidence required to substantiate his remaining claim, and the Veteran's and VA's respective responsibilities in obtaining that evidence.  Moreover, the letter requested that the Veteran provide any evidence in his possession, including relevant treatment records and supporting lay statements.  Thus, the Veteran received all required notice. 

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's service treatment records, private medical records, and the Veteran's statements.  The claims file also includes an adequate medical examination from March 2012, conducted by a physician in Austria, where the Veteran lives.  The examination was conducted using VA examination protocols, provided by the RO, on a disability benefits questionnaire.  It was based on an in-person examination of the Veteran, included range of motion testing for the lumbar spine, and addressed the principles set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board thus finds that VA's duty to assist has been satisfied. 

Disability Ratings in General

The Veteran requests a disability rating in excess of 10 percent for his back disability.  Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating, 
38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's lumbosacral strain has been evaluated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  This diagnostic code rates the condition under the general rating formula for diseases and injuries of the spine.  To warrant a rating in excess of 10 percent for a thoracolumbar spine disability, the evidence must show: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine (40 percent); unfavorable ankylosis of the entire thoracolumbar spine (50 percent); or unfavorable ankylosis of the entire spine (100 percent).  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DC 5242.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

During the pendency of the appeal, VA modified the rating criteria applicable to the evaluation of a lumbosacral strain as well as intervertebral disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002), effective September 23, 2002, [codified as amended at 38 C.F.R. § 4.71a, DC 5293 (2002)]; 68 Fed. Reg. 51,454 -51,458 (August 27, 2003), effective September 26, 2003, (to be codified as amended at 38 C.F.R. § 4.71a).  When a regulation changes during the pendency of a claim, the version most favorable to the Veteran applies.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling in part Karnas v. Derwinski, 1 Vet. App. 308 (1991)).  Thus, the Board must analyze the Veteran's claim under the old criteria as well as the revised criteria.  The revised criteria, however, cannot be applied prior to its effective date.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; see also Green v. Brown, 10 Vet. App. 111  (1997).  

The Board considered the Veteran's claim under Diagnostic Codes 5285, 5292, 5293, and 5295 (2002).  Under Diagnostic Code 5285 (residuals of a fractured vertebra), a veteran is entitled to a 100 percent rating for residuals of a vertebra fracture with cord involvement, bedridden, or requiring long leg braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  A 60 percent rating is warranted when the medical evidence shows no cord involvement with abnormal mobility requiring a neck brace (jury mast).  Id.  Otherwise, residuals of a fractured vertebra should be rated in accordance with definite limited motion or muscle spasm, adding a separate 10 percent for demonstrable deformity of vertebral body.  The Note under Diagnostic Code 5285 provides that under both ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  Id.

Limitation of motion of the lumbar spine, Diagnostic Code 5292, is rated as follows: severe limitation of motion warrants a 40 percent rating; and moderate limitation of motion warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under Diagnostic Code 5295 (lumbosacral strains), a 40 percent rating, the maximum under this code, is warranted for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion, with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 20 percent rating is warranted when the evidence shows muscle spasms on extreme forward bending and loss of lateral spine motion in the standing position.  Id. 

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes; the critical element in permitting the assignment of several evaluations under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


Back Disability Claim Analysis

The Veteran contends that his back disability warrants a rating that is higher than 10 percent.  In January 2003, the Veteran reported that he undertook therapy for his back disability from November 1999 to June 2002, to include massage, ultrasound, heat packs, electric shock, and therapeutic gymnastics.  He stated he is too young to suffer from ailments that limit his ability to move, including laying his child down onto a crib and participating in sporting activities.  He further alleged that his back disability caused significant issues when traveling or sitting for long periods of time, which he does often for work.  The Veteran's medical records show consistent complaints of lumbar spine pain, especially when sitting, which is not ameliorated by therapeutic measures. 

October 2002 x-rays showed pronounced wear in the lumbar spine with slight slipping of vertebra.  A physical examination showed somewhat reduced expansion in spinal processes in the lumbar spine, with a normally movable thoracic spine, but subjective, ligament-shaped pain in the area of the lumbar spine.  

In July 2003, the Veteran's private physician attested to the Veteran's complaints of pain, and stated that the verifiable degeneration is greater than normal for the Veteran's age.  

The Veteran presented for an examination with a specialist in orthopedics and orthopedics surgery in May 2004.  His present complaints included pain in the lumbar spine, primarily when sitting, with a tendency for melioration when he moves.  The examiner noted that intermittent blockades have to be resolved by physiotherapy.  Upon physical examination, the Veteran's lumbar spine showed flattened lordosis and band-shaped soreness in the lumbosacral transition.  The examiner noted that his mobility was normal for his age.  He concluded that there is a clear soreness in the lumbar spine, without neurological failures, due to a relative instability of the L3/L4 segment in connection with ubiquitous degenerative changes.

In compliance with the Board's July 2009 remand, the RO assisted the Veteran in obtaining a medical examination and provided examination protocols in December 2011 to assist a medical professional in performing an appropriate medical examination.  In March 2012, a spine Disability Benefits Questionnaire was completed by a private orthopedist in Austria, where the Veteran resides.  The examiner diagnosed the Veteran with L3/L4 osteochondritis.  An initial range of motion test showed that the Veteran had flexion to 80 degrees, with painful motion beginning at 70 degrees.  Repetitive range of motion testing showed flexion to 80 degrees.  The examiner noted that the Veteran experienced functional impairment, manifested as less movement than normal, pain on movement, and disturbance of locomotion.  The Veteran did not have localized tenderness or pain to palpation, guarding, or muscle spasms.  Muscle strength was 5/5 for all areas tested and no muscle atrophy was noted.  The reflex and sensory examination produced normal results, and there was no sign or symptoms of radiculopathy or other neurological abnormalities.  The examiner reported that the Veteran did not have intervertebral disc syndrome (IVDS) or incapacitating episodes, and the Veteran did not use any assistive devices for normal locomotion.   Imaging studies were performed and showed a vertebral fracture with a 10 percent loss of vertebral body.     

Radiological findings from March 2012 were also provided.  The findings showed normal bone structure and thickness, as well as mild s-shaped scoliosis of the thoracic spine and flattening of the physiological curvature.   In the L3/L4 spinal segment, there was mild degenerative anterolisthesis of L3 against L4, and signs of high grade intervertebral osteochondrosis with almost complete loss of the intervertebral space as with high grade disc degeneration. 

The Board finds that the competent medical and lay evidence does not warrant a disability rating in excess of 10 percent for the period on appeal under the amended regulations.  The Board finds that the March 2012 medical opinion is highly probative evidence because it was completed by a qualified physician, involved an in-person examination, and included the necessary objective findings.  The Board also considered the other medical and lay evidence, including the Veteran's statements regarding his back pain and limited functionality.   The evidence shows that the Veteran has flexion to 70 degrees with pain, and that he does not have muscle spasms or guarding severe enough to result in an abnormal gait or spinal contour.  Moreover, the evidence does not show that he has ankylosis or IVDS.  The Board therefore finds that the Veteran is not entitled to a rating greater than 10 percent for his back disability under Diagnostic Code 5237 in the amended regulations.

The Board also considered whether the Veteran would be entitled to a higher rating based on the regulations that were in effect prior to the amended regulations described above.   The Board finds that the Veteran is not entitled to an increased rating pursuant to Diagnostic Codes 5285, 5292, or 5295 (2002).  The medical evidence shows that the Veteran had a vertebral fracture, but there is no evidence that it included cord involvement or that the Veteran was required to wear a neck brace.  Thus, the Veteran is not entitled to a higher rating under Diagnostic Code 5285.  

Moreover, the Board finds that the lay and medical evidence does not show that the Veteran has moderate or severe limitation of motion of the lumbar spine under Diagnostic Code 5292.  In the May 2004 examination opinion, the examiner reported that the Veteran had normal movement for his age.  The March 2012 examination also showed limitation of forward flexion to 70 degrees, with pain.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees.  The Board finds this evidence highly probative that the Veteran does not have a moderate or severe limitation of motion for the lumbar spine that would entitle him to a rating in excess of 10 percent under diagnostic Code 5292.   The Board considered the Veteran's lay statements regarding his limited function as well as the July 2003 medical opinion supporting the Veteran's complaints.  The Board, however, found the May 2004 and March 2012 opinions more probative on the matter of whether the Veteran has manifested symptomatology that corresponds with a 20 percent disability rating.  Finally, the Board finds that the Veteran is not entitled to a higher rating under Diagnostic Code 5295 for a lumbosacral strain.  The evidence does not show that the Veteran experiences muscle spasms on extreme forward bending or loss of lateral spine motion.   The evidence also does not show that the Veteran had a severe spinal strain; instead, the Board finds that the competent evidence shows a mild strain with characteristic pain on motion, warranting a 10 percent evaluation under 5295 and no more.    

While the Veteran does experience characteristic pain on motion, warranting a10 percent rating under Diagnostic Code 5295, and slight limitation of motion of the lumbar spine, warranting a 10 percent rating under diagnostic Code 5292, rating the Veteran separately under both codes would constitute pyramiding.  This is because the Veteran's pain causes limitation of motion, and rating for overlapping symptomatology would constitute pyramiding.  Accordingly, the Veteran is not entitled to a higher rating for his back disability under the prior version of the regulations.  

Additionally, as noted above, the evidence does not show IVDS or ankylosis; thus, the Veteran is not entitled to a higher rating based on these disabilities.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected back disability during the relevant periods on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Board finds that all the symptomatology and impairment caused by the Veteran's back disability is specifically contemplated by the schedular rating criteria and functional loss considerations, and no referral for extraschedular consideration is required.  The Veteran's back disability has manifested by symptoms of pain when sitting or traveling for prolonged periods, participating in sport activities, and other daily activities.  Motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the back.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2015); Deluca, 8 Vet. App. at 202.  Thus, the Veteran's complaints of limited motion and pain have been explicitly addressed by the rating criteria.  For these reasons, the Board finds that the assigned rating is adequate and no referral for an extraschedular rating is required.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Absent any exceptional factors associated with the back disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not alleged unemployability, and the evidence shows that the Veteran is gainfully-employed; therefore, a claim for TDIU has not been raised.  


ORDER

Entitlement to a disability rating in excess of ten percent for the Veteran's service-connected lumbosacral strain, from September 23, 2002, is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


